PER CURIAM.
We initially accepted jurisdiction to review Florida Municipal Insurance Trust v. Village of Golf, 850 So.2d 544 (Fla. 4th DCA 2003), a decision of the district court of appeal certifying a question to be of great public importance pursuant to article V, section 3(b)(4) of the Florida Constitution. Upon further consideration, we have now determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.